Order entered May 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00106-CR

                               SUZANNE BATTLES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. MB10-50867-F

                                            ORDER
       The Court REINSTATES the appeal.

       On March 4, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is not indigent; (3) appellant is represented by retained counsel

Glen Wietzel; (4) Charon Evans is the court reporter who recorded the proceedings; (5) the

record has not been filed because Ms. Evans did not receive notice the appeal had been filed;

(6) the estimated cost of the record is $2,100; (7) counsel indicated appellant could pay for the

record within thirty days of the March 29, 2013 hearing; and (8) Ms. Evans indicated the record

could be filed within thirty days after she received payment for the record.
       We ORDER court reporter Charon Evans to file, within THIRTY DAYS of the date of

this order, either the reporter’s record or written verification that appellant has not paid for the

record. We notify appellant that if we receive verification of non-payment, we will order the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to court

reporter Charon Evans and to counsel for all parties.




                                                        /s/   DAVID EVANS
                                                              JUSTICE